Electronically Filed
                                                      Supreme Court
                                                      SCWC-16-0000637
                                                      26-OCT-2017
                                                      03:32 PM



                           SCWC-16-0000637

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       CENTRAL PACIFIC BANK,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                     WILLIAM HALEMANO FREDERICK,
                   Petitioner/Defendant-Appellant,

                                 and

       MARY KATHERINE FREDERICK, and SEA COUNTRY COMMUNITY
          ASSOCIATION, Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-16-0000637; CIV. NO. 14-1-2199)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
 and Circuit Judge Kubo, in place of Recktenwald, C.J., recused)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on September 26, 2017, is hereby rejected.

          DATED:   Honolulu, Hawai#i, October 26, 2017.

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson

                                  /s/ Edward H. Kubo, Jr.